Ames,'J.
We find nothing in any existing statute upon the subject of bastardy that requires that the original papers, rather than certified copies of them, should be transmitted from the magistrate to the Superior Court. It is true that the magistrate *153cannot, take final jurisdiction of the case, and at most can only proceed so far as is necessary, under the statute, to require the respondent to give bond to appear and answer at the higher court. None of the cases cited import that the case must be tried upon the original papers, and the prevailing practice for a long period has been the other way, a new and more formal complaint being usually filed in the Superior Court. Rice v. Chapin, 10 Met. 5. Smith v. Hayden, 6 Cush. 111. It is difficult to see any advantage in using the original papers that could not be equally well secured by the use of authenticated copies. It has been decided, in the case of the seizure of intoxicating liquors unlawfully kept for sale, (where if the value be found to exceed twenty dollars the magistrate has no power to act finally upon the subject matter, but must transfer it to the Superior Court for further proceedings,) that a certified copy of his proceedings, and of the papers, is all that need be transmitted to.that court. Commonwealth v. Intoxicating Liquors, post, 172. In Hawes v. Gustin, 2 Allen, 402, and Packard v. Lawrence, 15 Gray, 483, certified copies of the preliminary proceedings in bastardy cases were held sufficient.
The alleged variance as to the place where the child was begotten was material only in its bearing upon the credit of the witness, and is not fatal to the claim. Sayles v. Fanning, 13 Gray, 538. Bassett v. Abbott, 4 Gray, 69.

Exceptions overruled.